DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14, 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a method of forming a gate isolation structure with steps of “forming a bottom spacer at a bottom of the opening, the bottom spacer forming a first interface with the spacer material; forming a source/drain region over the bottom spacer; replacing at least a portion of the dummy gate electrode with a gate electrode; and forming a dielectric structure through the gate electrode and into the substrate of the fin, a bottom of the dielectric structure being above a bottom of the bottom spacer” along with other limitations of the claim.
Regarding claim 8, the prior art of record does not disclose or fairly suggest a method of comprising “etching a first opening through a gate electrode, a gate dielectric being exposed within the first opening; removing the gate dielectric within the first opening, wherein after the removing the gate dielectric a portion of a substrate, a stack of nanowires, and isolation regions are exposed, wherein the stack of nanowires comprises a first nanowire above the substrate and a second nanowire above the first nanowire; performing an etching process to remove the stack of nanowires within the first opening and to recess the portion of the substrate to a first level between an upper surface of the isolation regions and a bottom surface of the isolation regions” along with other limitations of the claim. 
Regarding claim 21, the prior art of record does not disclose or fairly suggest a method of forming a semiconductor device with steps of “forming an isolation region extending between the first semiconductor fin and a second semiconductor fin located over the substrate, the isolation region having a first surface facing away from the substrate, the first surface being located a first distance away from the substrate; forming a first bottom spacer extending down towards the substrate into the second semiconductor fin, the first bottom spacer extending to a first level above the substrate; forming a dielectric material adjacent to each of the nanostructures within the stack of nanostructures, the dielectric material having a first portion located adjacent to the second semiconductor fin, the first portion being located a second distance away from the substrate and being above the first level, the second distance being less than the first distance; and prior to forming the dielectric material, forming a gate electrode and surrounding each of the nanostructures within the stack of nanostructures, wherein after the forming the dielectric material the gate electrode is adjacent to the dielectric material” along with other limitations of the claim.
The prior art of record are Liou et al. (US 9899267 B1), Chang et al. (US 2016/0111336 A1), Mehandru et al. (US 2020/0006559 A1), Miao et al. (US 2020/0052124 A1), and Cohen et al. (US 2011/0233522 A1). 
Liou and Chang teaches a method of forming a gate isolation structure by removing all or a portion of a dummy gate and replacing it with a dielectric structure.  The removing of the dummy gate also removes a portion of the fin structure underneath the gate but leaving some portion of the fin behind (see Fig. 6 of Liou and Fig. 6A of Chang).  Similarly, Mehandru teaches a fin cut method (Fig. 1 of Mehandru) where an opening is etched through the metal gate and the nanowire channels down to the fin below (see Fig. 1 of Mehandru).  But none of these arts discloses a bottom spacer under the S/D region.  Miao teaches a method of forming a nanowire. A bottom spacer (30 in Fig. 9 of Miao) is formed under the S/D regions and in contact with the inner spacer.  However, there is no disclosure of how deep the bottom spacer is.  So in a potential combination of Miao to any of Liou, Chang, or Mehandru, it would not be obvious that the bottom of the dielectric structure be above the bottom of the bottom spacer. 
With respect to claim 8, Cohen teaches a method of forming a replacement gate structure of a nanowire device.  The method comprises removing the dummy gate electrode first, then removing the dummy gate dielectric layer (810 in Fig. 21-22 of Cohen) and replacing with a high-k dielectric layer (see [0052]-[0053] of Cohen).  However, Cohen does not teach a stack of nanowires on top of each other.  Furthermore, this forms the metal replacement gate at the end of the process while the claim has a step of etching through the stack of nanowires in the openings.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822